Citation Nr: 1530273	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-21 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for major depressive disorder and anxiety disorder, currently rated as 20 percent disabling prior to February 7, 2013, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 
INTRODUCTION

The Veteran served on active duty from February 1955 to January 1956. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In that decision, the RO assigned an initial rating for a newly service connected major depressive disorder and anxiety disorder (which had been aggravated by service) and assigned an initial 20 percent disability rating, effective December 20, 2007.  The Veteran testified before a Veterans Law Judge (VLJ), at a November 2012 videoconference hearing at the RO.  In January 2013, the Board remanded the claim for additional development.  In May 2015, the Veteran testified at a hearing before a different VLJ.  

VLJs who participate in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Pursuant to the Court's holding in Arneson, during the course of the May 2015 Board hearing, the Veteran was notified that he has the option of having a third hearing with a VLJ who would be assigned to the panel to decide this appeal; in response, he specifically waived his right to a third hearing.  Therefore, in accordance with Arneson, an additional hearing is not needed.

The Board notes that the issue re-certified to the Board was that of "entitlement to an earlier effective date for increased evaluation of 50 percent for major depressive disorder and anxiety disorder."  However, the Board has phrased the issue as one for increased rating only, because that is the issue that was remanded by the Board in January 2013, and that is the essence of the Veteran's claim.  The Veteran contends that he should awarded a rating higher than 50 percent throughout the appeal period and since service connection was granted in 2007.  The RO, in the November 2013 statement of the case, analyzed the issue of whether the Veteran was entitled to an increased rating for a psychiatric disorder.  Thus, the Board finds no prejudice to the Veteran when phrasing the issue on appeal as stated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  Since December 20, 2007, when service connection became effective, the Veteran's major depressive disorder and anxiety disorder has been manifested by occupational and social impairment, with reduced reliability and productivity.

2.  The disorder has not resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  For the period from December 20, 2007, when service connection became effective, to February 7, 2013, the criteria for an increased 50 percent rating (but no higher) for major depressive disorder and anxiety disorder have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434-9413 (2014).

2.  Since February 7, 2013, the criteria for a rating in excess of 50 percent for major depressive disorder and anxiety disorder have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434-9413 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). 

The claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

In October 2010 and February 2013, the Veteran underwent VA examinations and these examination reports are of record.   The Board finds that these examination reports are adequate to adjudicate the Veteran's claim as they were based on full consideration of the history of the disability and the reports contain all findings relevant under the applicable rating criteria.  There is no evidence to suggest that the Veteran's disability has worsened in severity such that a new VA examination would be necessary.

A review of the hearing transcripts demonstrates compliance with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Board finds the duties to notify and assist have been met.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United States Court of Appeals for Veterans Claims (court) noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The General Rating Formula for Mental Disorders, including Diagnostic Codes 9434 and 9413, which contemplate major depressive disorder and anxiety disorder, provides the ratings for psychiatric disabilities. 

In order to obtain a 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the next higher rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

First, the Board notes that in August 2010, the RO assigned a 20 percent rating for the Veteran's psychiatric disorder, effective December 20, 2007.  The August 2010 rating decision implemented the Board's August 2010 grant of service connection for major depressive disorder and anxiety disorder.  When assigning the 20 percent rating, the RO explained that the Veteran's symptoms currently met the criteria for a 30 percent rating, however, when subtracting that percentage with his pre-service psychiatric functioning of 10 percent, a 20 percent rating was appropriate.  In February 2013, the RO increased the disability rating from 20 to 50 percent disabling, effective February 7, 2013, the date of VA examination.  The RO did not make any adjustment for any pre-existing degree of disability.  Therefore, the Board likewise will not do so.  

However, the Board finds that prior to February 7, 2013, and throughout the entire pendency of the appeal, the Veteran's service-connected psychiatric disorder has warranted a 50 percent rating.  

For the period from December 20, 2007, when service connection became effective, to February 7, 2013, the evidence indicated that the Veteran suffered from a moderate psychiatric disorder, manifested by occupational and social impairment with reduced reliability and productivity.  VA treatment records dated beginning in 2007 demonstrate a November 2007 GAF score of 55 and a December 2007 GAF score of 62.  In November 2007, his general behavior was considered to be overly deferential.  His thought process was ruminative.  He was worried about his future and health risks.  His attention was very distractible.  His mood and affect were anxious.  His insight was limited and his judgment was fair.  He reported symptoms of poor sleep, and low mood and self-concept.  He felt hobbled by anxiety but was able to seek social interaction.  In March 2008, the Veteran reported significant financial concerns concerning credit card debt.  Mental status examination was essentially the same. A GAF score of 55 was assigned.  

At a May 2010 hearing related to his claim for service connection for a psychiatric disorder, the Veteran reported experiencing frequent panic attacks when he would feel the need to run to the bathroom.  

VA treatment records reflect that in July 2010, the Veteran reported that things were terrible.  He admitted to ongoing gambling and money problems.  Mental status examination was essentially normal but for a reactive affect.  His thought content was ruminative.  He was doing well on his psychiatric medication, which had recently been increased to the maximum allowable amount.  He still felt that there was room for improvement with his anxiety and depression, as he would get easily overwhelmed if his day did not follow his routine.  A GAF score of 55 was assigned for ongoing generalized anxiety disorder and major depressive disorder, recurrent, moderate.

On October 2010 VA examination, he reported dysphoria and anhedonia.  He reported feelings of inadequacy, poor concentration, and feelings of hopelessness.  He had occasional passive wishes to be dead.  He had a lengthy history of worry which was difficult to control.  He retired in 1997 after working as an engineer for his career.  He reported regular interactions with his family and friends.  He would go to a local community center each day to shower, exercise, and socialize.  He would also go to the race track near his house for socialization.  He would drink 12 -13 drinks per week.  He had no history of violence towards others.  Mental status examination showed that he was adequately groomed.  His thought content and process were normal.  He was oriented in all spheres.  There was no indication of memory impairment.  The severity of his symptoms were assessed to be moderate, chronic, and continuous.  A GAF score of 55 was assigned.  

On February 2013 VA examination, the Veteran reported that his symptoms of anxiety had increased.  He felt stressed out and irritable.  He had sleep problems, panic attacks, nervousness, and excessive worry about his physical and mental health.  His anxiety and panic was sometimes so overwhelming that he would not be able to make it to the bathroom.  He endorsed symptoms of impaired abstract thinking, difficulty understanding complex commands, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  He did not endorse symptoms contemplated by the higher 70 percent rating.  The examiner determined that the Veteran's occupational and social impairment resulted in a disability contemplated by the 50 percent rating.  The Veteran was diagnosed with an anxiety disorder, and a GAF score of 50 was assigned. 

At his May 2015 hearing before the Board, the Veteran stated that since 2007, he suffered from depression and anxiety.

From this evidence, the Board concludes that the Veteran's disability throughout the appeal period, and since service connection was granted on December 20, 2007, the Veteran's psychiatric symptoms have met the criteria for a 50 percent rating.  Prior to February 7, 2013, the Veteran was consistently assigned GAF scores ranging from 55 to 62, demonstrating mild to moderate symptoms.  The Veteran's disability was considered to be moderate by his treating physician in July 2010, as well as on October 2010 VA examination.  Accordingly, for the period from December 20, 2007, to February 7, 2013, an increased 50 percent rating is granted.

However, a higher 70 percent rating is not warranted an anytime during the appeal period.  In that regard, the evidence has not shown that the Veteran endorsed any of the symptoms contemplated specifically by that rating.  He has been shown to be able to function independently, appropriately and effectively, he has not shown any indication spatial disorientation.  There is no indication of neglect of personal appearance and hygiene.  There is no indication of suicidal ideation.  Rather, he reported on one occasion that he occasional wishes of death, but no intent was shown.  There is no indication of a finding of obsessional rituals that interfered with daily activities.  While the Veteran has battled with gambling, and experienced stress when his day did not go as planned, such symptoms and activities have not been found to interfere with his ability to attend to his activities of daily living. Such activities have not been assessed to meet the criteria of impaired impulse control.  His speech has consistently been described as clear.  While he has described panic attacks that he reports have worsened, again such has not been shown to interfere with his activities of daily living.  The Board finds that the Veteran's symptoms, which predominantly include an abnormal affect, panic attacks, impaired abstract thinking and judgment, and disturbance of motivation and mood, are contemplated by the current 50 percent rating.  Such was found on clinical examination by the 2013 VA examiner. 

In conclusion, the Board finds that the Veteran's social and occupational impairment caused by his service-connected major depressive disorder and anxiety disorder meet the criteria for a 50 percent rating, but not higher.  His GAF scores have consistently demonstrated a moderate impairment in these areas.  Moreover, the Veteran has reported that he retired in the 1990s following a career as an engineer, and the evidence does not show that his psychiatric disorder has prevented him from obtaining employment.  Socially, the Veteran is able to attend to his daily activities, and has been able to socialize with peers at the local community center and at the racetrack.  He also appears to have relationships with his family, to include his nieces and nephews.  The Veteran has not reported an impairment in that respect.  Accordingly, when considering the evidence and analysis as summarized above, a rating in excess of 50 percent is not warranted under 38 C.F.R. § 4.130, Diagnostic Code 9434-9413 (2014).



III.  Other Considerations

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not stated, and the evidence does not suggest, that the Veteran is unemployable due to his service-connected disability. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected psychiatric disorder with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's psychiatric disorder as it is contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's psychiatric disorder has not resulted in social and occupational impairment contemplated by the 70 percent rating.  There is a higher rating available under the diagnostic code for psychiatric disorder, but the Veteran's psychiatric disorder is not productive of the manifestations that would warrant the higher rating.  The Veteran's disability is manifested by impairment in social and occupational functioning and the rating criteria contemplate these impairments.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).



ORDER

From December 20, 2007, to February 7, 2013, an increased 50 percent rating for major depressive disorder and anxiety disorder is granted. 

Since February 7, 2013, a rating in excess of 50 percent rating for major depressive disorder and anxiety disorder is denied.




			
                J. A. MARKEY	NATHANIEL DOAN
	             Veterans Law Judge                                   Acting Veterans Law Judge
        Board of Veterans' Appeals                            Board of Veterans' Appeals



	                         __________________________________________
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


